DETAILED ACTION
Claims 1-3 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The claimed subject matter covers a variable valve timing (VVT) control wherein when the engine is stopped, the valve timing is adjusted to a desired position (e.g., fully retarded position).  However, due to the mechanics of stopping the engine, this position may be varied away from the desired position.  In the claimed invention this is addressed by using a sensor to detect the position of the VVT system and, in the event that the sensor data indicates that the VVT system is forced away from its desired setting by more than a desired amount, a correction is made to adjust the VVT system back to the desired position while the engine is stopped.  This is not taught or suggested by the prior art of record.  The closest art is to Honda Shingo et al, DE 10 2020 109 268 A1.  Honda Shingo et al discloses a system wherein when the engine is commanded to stop the valve timing is adjusted to a desired position (fully retarded position) suitable to start the engine.  Honda Shingo et al recognizes the same problem as the claimed invention, that is that the valve timing may be moved away from the desired setting due to the engine shutting down and loads applied to the system.  However, Honda Shingo et al discloses a different solution, that is once the engine is stopped, then the electric motor applies a load to move the VVT system to the desired setting and monitors the current to the motor to know when the VVT system is placed in the fully retarded position as desired.  In this way, Honda Shingo et al notes that a sensor is not required to move the VVT system to the fully retarded angle.  Further, Matsuo et al, US 2014/0076251, discloses a VVT system wherein when the engine is shutdown, the VVT system is commanded to a desired starting position.  Matsuo et al performs control in light of the fact that cam torque may affect the final position of the VVT system and aims to eliminate those errors when positioning the VVT system to the starting position.  Matsuo et al also discloses that a change in the VVT angle can be detected and corrected for, however this occurs during starting of the engine and not while the engine is stopped as required by the instant claims.  Therefore, taken alone or in hypothetical combination, Honda Shingo et al and Matsuo et al fail to teach or suggest the claimed invention.  For at least these reasons the claims are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623. The examiner can normally be reached Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        
/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747